DETAILED ACTION
This action is in response to the RCE and Amendment dated 22 March 2021. Claims 1, 5, 14 and 17-18 are amended. Claim 9 had been cancelled previously.  No claim has been added. Claims 1-8 and 10-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHABUROV (US20060074942A1) in view of DRIESEN (DE102016005519B4) and further view of FALK (US20150317129A1).

As to claim 1, SHABUROV teaches a method for depicting and altering data connections by means of a graphical user interface (SHABUROV: Abstract, Methods, systems, and computer program products, implementing techniques for visual database modeling) comprising: graphically depicting a first data record in a first area of the graphical user interface, wherein the first data record has multiple first data attributes that each has an output link point; graphically depicting a second data record in a second area of the graphical user interface, wherein the second data record has multiple second data attributes that each has an input link point and an output link point; graphically depicting at least one third data record in a third area of the graphical user interface, wherein each of the at least one third data record has multiple third data attributes that each has an input link point; graphically depicting at least one first data connection that links the output link point of one of the first data attributes to the input link point of one of the second data attributes, so that the one of the first data attributes is associated with the one of the second data attributes via the at least one first data connection; graphically depicting at least one second data connection that graphically links the output link point of one of the second data attributes to the input link point of one of the third data attributes, so that the one of the second data attributes is associated with the one of the third data attributes via the at least one second data connection (SHABUROV: Fig. 10, pars. 0146-0147, storyboard area 1012 includes a graphical representation of a floor plan pattern 1020. Floor plan pattern 1020 includes an OIP 1022 graphic object, an ODP graphic object 1024, and ODP graphic objects 1026. Floor plan pattern 1020 can be the floor plan for OIP 820 and ODP 920 … OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined); and interacting with the graphical user interface is to change an association of the at least one first data connection with at least SHABUROV: Fig. 10, par. 0148, OIP graphic object 1022, ODP graphic object 1024, and ODP graphic objects 1026 can be presented to a user in generic form (e.g., with the input and output parameters unspecified). Then, if a user decides to configure part of the floor plan pattern related to the OIP, he selects OIP graphic object 1022 and is presented with a graphic representation of the OIP (e.g., OIP 820) that presents pattern components related to the OP (e.g., data input graphic objects, back-end entity graphic objects, and data output graphic objects). The user can then specify configuration information (e.g., search parameters, query service modules, result lists, and result forms) for the OIP. In the same way, if the user decides to configure the portion of the floor plan pattern related to one of the ODP, he selects ODP graphic object 1024 and is presented with a graphic representation of the ODP (e.g., ODP 920) that presents pattern components related to the ODP. The user can then specify configuration information for the ODP).
SHABUROV does not teach and graphically depicting the at least one first data connection linking the output link point of the respective one of the first data attributes to the input link point of a different one of the second data attributes, and graphically depicting the at least one second data connection linking the output link point of the respective one of the second data attributes to a different one of the third data attributes; and  wherein interacting with the graphical user interface to change the association of the at least one first data connection includes shifting an end section of the at least one first data connection between at least one of the first data attributes and the second data attributes while graphically depicting the first data attributes of the first data record and the second data attributes of the second data record, and visually depicting a change in the association via a first connecting line; and wherein interacting with the graphical user interface to change the association of 
In similar field of endeavor, DRIESEN teaches and graphically depicting the at least one first data connection linking the output link point of the respective one of the first data attributes to the input link point of a different one of the second data attributes, and graphically depicting the at least one second data connection linking the output link point of the respective one of the second data attributes to a different one of the third data attributes (DRIESEN: Figs. 7, 13-15, par 0058-0060, This also enables an origin analysis ('data lineage', 'impact analysis') on table or attribute granularity, with different variants of the linear and impact analysis with dynamic structure. Graphic Bird's-Eye-View components ensure an overall overview of the graphics in complex dependency networks. Interactive use by the user is possible; par. 0075, Complex views in release construction are updated via reverse engineering 19 into the metadata data model 20 or via direct changes in the VSB data model of the metadata. A special editor GUI mask of the Java metadata application 40 offers the user the function of SQL engineering with graphic functionalities and dynamic updating of the VSB data model (“VSB editor”). This special GUI mask is shown in Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHABUROV method to include the teachings of DRIESEN for graphically depicting the at least one first data connection linking the output link point of the respective one of the first data attributes to the input link point of a different one of the second data attributes, and graphically depicting the at least one second data connection linking the output link point of the 
SHABUROV and DRIESEN do not teach and  wherein interacting with the graphical user interface to change the association of the at least one first data connection includes shifting an end section of the at least one first data connection between at least one of the first data attributes and the second data attributes while graphically depicting the first data attributes of the first data record and the second data attributes of the second data record, and visually depicting a change in the association via a first connecting line; and wherein interacting with the graphical user interface to change the association of the at least one second data connection includes shifting an end section of the at least one second data connection between at least one of the second data attributes and the third data attributes while graphically depicting the second data attributes of the second data record and the third data attributes of the at least one third data record and while the first data attributes of the first data record are graphically depicted and remain unchanged, and visually depicting a change in the association via a second connecting line.
In similar field of endeavor, FALK teaches and wherein interacting with the graphical user interface to change the association of the at least one first data connection includes shifting an end section of the at least one first data connection between at least one of the first data attributes and the second data attributes while graphically depicting the first data attributes of the first data record and the second data attributes of the second data record, and visually depicting a change in the association via a first connecting line; and wherein interacting with the graphical user interface to change the association of the at least one second data connection includes shifting an end section of the at least one second data connection between at least one of the second data attributes and the third data attributes while graphically depicting the second data attributes of the second data record and the third FALK: Figs. 4-14, pars. 0042-0054, e.g. fig. 14, par. 0042, two or more structured data objects may be cascaded in a pipeline (i.e. a given sequence), may be connected in parallel, or may be connected in any other convenient manner … A given socket is a connection point (and may be illustrated as a triangle or other figure) that may function as an input or an output; or par. 0048, enables the developer to generate new program code versions in a simple and expedient manner, e.g., by simply modifying the visual mappings between a given first structured data object and a second structured data; or fig. 0014, par. 0052, Once the user confirms a given selection, preferably the system displays all chosen top-level and related tables in a hierarchical tree structure. After the content models are loaded, the user draws connecting lines between the source and target objects; or par. 0054, when designing a given mapping, the system optionally connects matching child elements as the user drags connecting lines between the elements of a source and target; or par. 0068, the inventive data integration system supports advanced multi-pass data transformations (from schema, to schema-to-schema, and the like), for which the designer simply inserts more XML Schemas into the visual design environment and draws additional mappings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHABUROV and DRIESEN method to include the teachings of FALK for interacting with the graphical user interface to change the association of the at least one first data connection includes shifting an end section of the at least one first data connection between at least one of the first data attributes and the second data attributes while graphically depicting the first data attributes of the first data record and the second data attributes of the second data record, and visually depicting a change in the association via a first connecting line; and wherein interacting with the graphical user interface to change the association of the at least one second data connection includes 

As to claim 2, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. SHABUROV further teaches wherein the at least one first data connection and the at least one second data connection are configured (SHABUROV: Fig. 10, pars. 0148, if a user decides to configure part of the floor plan pattern related to the OIP, he selects OIP graphic object 1022 and is presented with a graphic representation of the OIP (e.g., OIP 820) that presents pattern components related to the OP (e.g., data input graphic objects, back-end entity graphic objects, and data output graphic objects). The user can then specify configuration information (e.g., search parameters, query service modules, result lists, and result forms) for the OIP) and depicted such that they can be produced, changed and erased by user interaction (SHABUROV: Fig. 8, pars. 0133, the available types of output data can automatically be placed in data output graphic object 826 and data output graphic object 828 for the user. Again, if he so desires, the user can specify which, if any, output data should not be displayed). The motivation to combine is the same as that used for claim 1.

As to claim 3, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. FALK further teaches wherein the first data record and the second data record are graphically depicted simultaneously in the first area and the second area, respectively, while interacting with the graphical user interface to change the association of the at least one first data connection; and the second data record and the at least one third data record are graphically depicted simultaneously in the second area and the third area, respectively, while interacting with the graphical user interface to change the association of the at least one second data connection (FALK: Fig. 4-14, e.g. fig. 14, pars. 0043, The mapping project area 62 displays the graphical elements used to create the mapping (i.e., transformation) between the first and second structured data object schemas. Preferably, this is accomplished by having the end user draw “connectors” that serve to connect input and output icons of each schema item. A connector is a line that typically joins two icons, and it represents a mapping between the two sets of data the icons represent. Schema items can be either elements or attributes).  The motivation to combine is the same as that used for claim 1.

As to claim 4, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. SHABUROV further teaches further comprising: converting the first data attributes of the first data record into second data attributes of the second data record via respective ones of the at least one first data connection; and converting the second data attributes of the second data record into third data attributes of the at least one third data record via respective ones of the at least one second data connection (SHABUROV: Fig. 9, pars. 0137, storyboard area 912 includes a graphical representation of an object data pattern (ODP) 920, which includes a back-end entity graphic object 922, data output graphic objects 924, and data output graphic objects 926. Back-end entity graphic object 922 represents the back-end entity supplying data for ODP 920. Data output graphic objects 924 and data output graphic objects 926 represent the format for displaying the data from the back-end entity. In this example, data output graphic objects 924 represent a list of data, and data output graphic objects 926 represent a form for data). The motivation to combine is the same as that used for claim 1.

As to claim 5, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. SHABUROV further teaches wherein the at least one third data record includes at least two third data records differing from one another in at least one third data attribute, so that they are exported to different output channels (SHABUROV: Fig. 8, pars. 0134, OIP 820 also includes a data port tag 830. Data port tag 830 can represent the data presented in data output graphic object 826 and data output graphic object 828 and data related to the presented data. Related data can, for example, be other data from a table that contains the presented data).  DRIESEN further teaches wherein the at least two third data records are graphically depicted simultaneously with the first data record and the second data record (DRIESEN: Fig. 7 par 0045, shows the visualization of the data flow through the Java application. The starting point for the linear or impact analysis can be a start level, a start table and / or a start attribute, on the basis of which the data flow is visualized) [Note fig. 7 of DRIESEN, especially the tables to the right of the drawing]. The motivation to combine is the same as that used for claim 1.

As to claim 6, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. SHABUROV further teaches wherein at least one of the first data attributes, the second data attributes, and the third data attributes are in each case depicted in first cells, second cells, or third cells; and the at least one of the first data attributes, the second data attributes, and the third data attributes are in each case a respective first data connection and a respective second data connection (DRIESEN: Fig. 14, pars. 0038, a screenshot of the application with dynamically structured visualization of an exemplary selected SQL DDL statement with source-target marking of a selected target attribute) [especially see the 3 boxes on the right]. The motivation to combine is the same as that used for claim 1.

As to claim 7, SHABUROV, DRIESEN and FALK teach the limitations of claim 6. FALK further teaches wherein at least one of: the first connecting line is a straight line; and the second connecting line is a straight line (FALK: Figs. 7 and 14, pars. 0042, a user clicks an icon at a socket and performs a drag operation, which creates a mapping connector on the display. This line can then be “dropped” on another icon (i.e. another socket) somewhere else on the display to create a connector or connector line between the two sockets).  The motivation to combine is the same as that used for claim 1.

As to claim 8, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. FALK further teaches wherein at least one of: the end section of  the at least one first data connection is shifted by moving the at least one first data connection via a user-controllable input device; and section of  the at least one second data connection is shifted by moving the at least one second data connection via a user-controllable input device (FALK: Figs. 7-14, par 0042, 
As to claim 10, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. SHABUROV further teaches wherein at least one of the first data connection and the second data connection are moved via a user-controllable input device that is graphically depicted in the graphical user interface (SHABUROV: pars. 0240, To provide for interaction with a user, the above described techniques can be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or an LCD (liquid crystal display) monitor) for displaying information to the user and an input device (e.g., a keyboard and a pointing device (e.g., a mouse or a trackball)) by which the user can provide input to the computer (e.g., interact with a user interface element)). The motivation to combine is the same as that used for claim 1.

As to claim 11, SHABUROV, DRIESEN and FALK teach the limitations of claim 1. SHABUROV further teaches wherein a graphical element is depicted in at least one of the at least one first data connection and the at least one second data connection, the graphical element displaying a presence of at least one function associated with the at least one of the first data connection and the at least one second data connection via which a transition of the respective data attribute from the first data record to the second data record or from the second data record to the at least one third data record can be influenced (SHABUROV: Fig. 8, pars. 0129, The data can indicate variables for one or more functions that can be performed on a set of data. In the example, the functions include searching for data for OIP 820. Searching for data can entail using parameters (e.g., fields) for searching and a search range (e.g., a variable). Back-end entity graphic object 824 represents the back-end entity and/or functions for the data manipulation (e.g., search)). The motivation to combine is the same as that used for claim 1.


As to claim 12, SHABUROV, DRIESEN and FALK teach the limitations of claim 11. SHABUROV further teaches wherein the graphical element is configured as an actuation element, so that, on actuation by a user interaction, information relating to the at least one function is displayed via the graphical user interface (SHABUROV: Fig. 8, pars. 0133, when a user configures OIP 820 by dropping a query onto storyboard area 812, the search parameters and result fields can be preselected by default. The user can then execute OIP 820 without having to make further selections). The motivation to combine is the same as that used for claim 1.

As to claim 13, SHABUROV, DRIESEN and FALK teach the limitations of claim 12. SHABUROV further teaches wherein on actuation of the actuation element, a window is graphically depicted in which the at least one function associated with the actuation element can be one of modified, erased, and have a further function added by a user (SHABUROV: Fig. 8, pars. 0126, an OIP can be defined to include multiple pattern elements, such as a search form (e.g., the search bar 125 described in conjunction with FIG. 1), a query in a back-end system that is executed using the search criteria specified by an end-user in the search form). The motivation to combine is the same as that used for claim 1.

As to claim 14, SHABUROV, DRIESEN and FALK teaches the limitations of claim 11. SHABUROV further teaches wherein the transition of the respective data attribute includes one of changing, adding to, and erasing the respective data attribute (SHABUROV: Fig. 8, pars. 0133, the available types of output data can automatically be placed in data output graphic object 826 and data output graphic object 828 for the user. Again, if he so desires, the user can specify which, if any, output data should not be displayed). FALK further teaches while the at least one of the first data connection and the second data connection remains unchanged and is graphically depicted (FALK: Figs. 14, par. 0048, enables the developer to generate new program code versions in a simple and expedient manner, e.g., by simply modifying the visual mappings between a given first structured data object and a second structured data object; see also par. 0052, After the content models are loaded, the user draws connecting lines between the source and target objects, such as illustrated in FIG. 14. When the user is mapping to a database, preferably the system also allows the user to select database table actions to control how data is written to the database. This allows the user flexibility to automate advanced data management tasks). The motivation to combine is the same as that used for claim 1.

As to claim 15, SHABUROV, DRIESEN and FALK teach the limitations of claim 11. SHABUROV further teaches wherein the graphical element is graphically integrated into the respective data connection (SHABUROV: Fig. 10, pars. 0147, OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). [Also see connecting line between 1022, 1024 and 1026 a-c starting with a diamond and a short line across the connecting lines]. The motivation to combine is the same as that used for claim 1.

As to claim 16, SHABUROV, DRIESEN and FALK teach the limitations of claim 11. SHABUROV further teaches wherein the graphical element is graphically depicted as a convex element (SHABUROV: Fig. 10, pars. 0147, OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). [Also see connecting line between 1022, 1024 and 1026 a-c 

As to claim 17, SHABUROV, DRIESEN and FALK teach a non-transitory computer readable medium tangibly embodying computer-executable instructions. Moreover, claim 17 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 18, SHABUROV, DRIESEN and FALK teach an apparatus. Moreover, claim 18 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 19, SHABUROV, DRIESEN and FALK teach the limitations of claim 16. SHABUROV further teaches wherein the convex element is one of an ellipse, a circle, or a polygon (SHABUROV: Fig. 10, pars. 0147, OIP graphic object 1022 can serve as an anchor point for floor plan pattern 1020. That is, based on the output data specified in OIP graphic object 1022, the data for ODP graphic object 1024 can be determined. ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined). [Also see connecting line between 1022, 1024 and 1026 a-c starting with a diamond and a short line across the connecting lines]. The motivation to combine is the same as that used for claim 1.




As to claim 20, SHABUROV, DRIESEN and FALK teach the limitations of claim 2. SHABUROV further teaches wherein optionally at least two different third data records are depicted or are depictable with respective second data connections (SHABUROV: Fig. 10, pars. 0147, ODP graphic object 1024, in turn, can serve as an anchor point for ODP graphic objects 1026. That is, based on the output data specified in ODP graphic object 1022, the data for ODP graphic objects 1026 can be determined) [Also see fig. 7 of DRIESEN, especially the tables to the right of the drawing]. The motivation to combine is the same as that used for claim 1.

Response to Arguments 
Applicant's arguments, filed 22 March 2021 have been fully considered but they are not persuasive.
Applicant argues that ["Independent claim 1 as amended recites in part "interacting with the graphical user interface to change an association of the at least one first data connection," "interacting with the graphical user interface to change an association of the at least one second data connection," and that "interacting with the graphical user interface to change the association of the at least one second data connection includes shifting an end section of the at least one second data connection between at least one of the second data attributes and the third data attributes while graphically depicting the second data attributes of the second data record and the third data attributes of the at least one third data record and while the first data attributes of the first data record are graphically depicted and remain unchanged, and visually depicting a change in the association via a second connecting line." Independent claims 17 and 18 as amended recite similar subject matter. No such 
Applicant argues that [“Falk describes a mapping project area 62 that displays graphical elements or attributes used to create the mapping (i.e., transformation) between first and second structured data object schema, which is accomplished by having the user draw "connectors" that serve to connect input and output icons (represented as sockets) of each schema item. (Falk, para. [0042]- [0043]). Thus, Falk fails to disclose or teach a third data record with third data attributes, together with a second data connection linking data attributes of the second data record to data attributes of the third data record as claimed” (Page 11 )]. Examiner respectfully disagrees.
Figure 14 of FALK depicts three data records distinctively: ORDERS (first data record to the left), Customers Target (second data record at the center) and Customers Target (third data record to the right). In addition, FALK discloses “After the content models are loaded, the user draws connecting lines between the source and target objects, such as illustrated in FIG. 14. When the user is mapping to a database, preferably the system also allows the user to select database table actions to control how data is written to the database. This allows the user flexibility to automate advanced data management tasks” (fig. 14, par. 0052). Furthermore, FALK discloses “the inventive data integration system supports advanced multi-pass data transformations (from schema, to schema-to-schema, and the like), for which the designer simply inserts more XML Schemas into the visual design environment and draws additional mappings” (par. 0068).
Applicant further argues that [“Claim 3 recites in part that "the first data record and the second data record are graphically depicted simultaneously in the first area and the second area, respectively, while interacting with the graphical user interface to change the association of the at least one first data connection," and that "the second data record and the at least one third data record are graphically depicted simultaneously in the second area and the third area, respectively, while interacting with the 
As discussed with respect to the claims 1 (and 17-18) above, figure 14 of FALK depicts three data records distinctively: ORDERS (first data record to the left), Customers Target (second data record at the center) and Customers Target (third data record to the right). In addition, FALK discloses “After the content models are loaded, the user draws connecting lines between the source and target objects, such as illustrated in FIG. 14. When the user is mapping to a database, preferably the system also allows the user to select database table actions to control how data is written to the database. This allows the user flexibility to automate advanced data management tasks” (fig. 14, par. 0052). Furthermore, FALK discloses “the inventive data integration system supports advanced multi-pass data transformations (from schema, to schema-to-schema, and the like), for which the designer simply inserts more XML Schemas into the visual design environment and draws additional mappings” (par. 0068).
Applicant further argues that [“Applicant respectfully disagrees. Shaburov fails to disclose or teach that the data port tag 830 is exported to a different output channel then data output graphic object 826 or data output graphic object 828. (See Shaburov, para. [0134]). Thus, claim 5 is patentable for at least these further reasons” (Page 13)]. Examiner respectfully disagrees.
As discussed with respect to amended claim 5 above, DRIESEN further teaches wherein the at least two third data records are graphically depicted simultaneously with the first data record and the second data record (DRIESEN: Fig. 7 par 0045, shows the visualization of the data flow through the Java application. The starting point for the linear or impact analysis can be a start level, a start table and / or a start attribute, on the basis of which the data flow is visualized) [Note fig. 7 of DRIESEN, especially the tables to the right of the drawing].
Applicant further argues that [“claim 14 is patentable for at least these further reasons” (Page 13)]. Examiner respectfully disagrees. 
As discussed with respect to amended claim 14 above, FALK further teaches while the at least one of the first data connection and the second data connection remains unchanged and is graphically depicted (FALK: Figs. 14, par. 0048, enables the developer to generate new program code versions in a simple and expedient manner, e.g., by simply modifying the visual mappings between a given first structured data object and a second structured data object; see also par. 0052, After the content models are loaded, the user draws connecting lines between the source and target objects, such as illustrated in FIG. 14. When the user is mapping to a database, preferably the system also allows the user to select database table actions to control how data is written to the database. This allows the user flexibility to automate advanced data management tasks).
Thus, the combination of SHABUROV, DRIESEN and FALK adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US10127250B2
2016-07-07
Data transformation system, graphical mapping tool and method for creating a schema map
US20050015732A1
2004-08-18
Mapping tool graphical user interface
US20060161855A1
2005-01-14
Schema mapper
US20120246519A1
2011-03-25
Debugging data mappings
US20050257132A1
2003-08-28
End user customizable computer spreadsheet application based expert system
US6157934A
1996-10-15
Method and apparatus for using distributed spreadsheets in a client/server architecture for workflow automation


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174          

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174